76396: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-40274: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76396


Short Caption:MDB TRUCKING, LLC VS. VERSA PRODUCTS CO., INC. C/W 75022/75319/76321/76395/76397Court:Supreme Court


Consolidated:75022*, 75319, 75321, 76395, 76396, 76397Related Case(s):75022, 75319, 75321, 76395, 76397


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1601914Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/17/2018 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:11/13/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentMDB Trucking, LLCColleen E. McCarty
							(Clark Hill PLC)
						Jeremy J. Thompson
							(Clark Hill PLC)
						Nicholas M. Wieczorek
							(Clark Hill PLC)
						


Respondent/Cross-AppellantVersa Products Company, Inc.Josh C. Aicklen
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						David B. Avakian
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Paige Suozzi Shreve
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


07/17/2018Filing FeeFiling Fee Paid. $250.00 from American Legal Investigation.  Check no. 29139.


07/17/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-27289




07/17/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.18-27291




07/17/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt.18-27319




07/23/2018Settlement Program ReportFiled Interim Settlement Program Report. The parties shall provide the Settlement Judge with a status of their negotiations by August 1, 2018. Case nos. 75022/75319/75321/76395/76396/76397.18-28103




07/30/2018Filing FeeFiling Fee due for Cross-Appeal.


07/30/2018Notice of Appeal DocumentsFiled Notice of Cross-Appeal.18-29169




07/30/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal)18-29171




08/01/2018Filing FeeFiling Fee Paid. $250.00 from Lewis Brisbois Bisgaard & Smith.  Check no. 13185. (Cross-Appeal)


08/03/2018Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.18-29854




08/06/2018Settlement Order/ProceduralFiled Order: Consolidate Appeals/No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant/cross-respondent (appellant) and respondent/cross-appellant (respondent) shall each have 15 days from the date of this order to file and serve a transcript request form. See NRAP 9(a). Further, appellant shall have 90 days from the date of this order to file and serve the opening brief and appendix on appeal. Respondent shall have 30 days from service of appellant's opening brief to file and serve a combined answering brief on appeal and opening brief on cross-appeal. Appellant shall have 30 days from service of respondent's combined brief to file and serve a combined reply brief on appeal and answering brief on cross-appeal. Finally, respondent shall have 14 days from service of appellant combined brief to file and serve a reply brief on cross-appeal, if deemed necessary. Nos.  75321/76396.18-30024




08/06/2018Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals. Nos. 75321/76396.18-30093




08/07/2018Docketing StatementFiled Appellant/Cross-Respondent's Docketing Statement Civil Appeals.  Nos. 75321/76396.18-30176




08/21/2018Transcript RequestFiled Certificate that no Transcipt is being requested.18-32581




09/10/2018MotionFiled Motion to Consolidate Appeals.  Nos. 75022 C/W 76395, 75319 C/W 76397, and 75321 C/W 76396.18-35163




09/26/2018Notice/IncomingFiled Appellant's Notice of Non-Response to Appellant/Cross-Respondent MDB Trucking, LLC's Motion to Consolidate Appeals.18-37718




10/01/2018Order/ProceduralFiled Order.  Because these appeals involve the same parties and the same district court cases, we grant appellant and cross-respondent MDB Trucking, LLC's unopposed motion to consolidate them for all appellate purposes. MDB Trucking shall have until January 7, 2019, to file and serve a single opening brief and appendix. Thereafter, briefing shall proceed in accordance with NRAP 28.1.  Nos. 75022/75319/75321/76395/76396/76397.18-38336




01/07/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant/Cross-Respondent's Single Opening Brief and Appendix due: January 22, 2019. Nos. 75022/75319/75321/76395/76396/76397. (SC).19-00904




01/18/2019BriefFiled Appellant/Cross-Respondent MDB Trucking, LLC's Opening Brief. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02885




01/18/2019AppendixFiled Joint Appendix Volume 1. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02887




01/18/2019AppendixFiled Joint Appendix Volume 2. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02888




01/18/2019AppendixFiled Joint Appendix Volume 3. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02889




01/18/2019AppendixFiled Joint Appendix Volume 4. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02891




01/18/2019AppendixFiled Joint Appendix Volume 5. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02892




01/18/2019AppendixFiled Joint Appendix Volume 6. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02893




01/18/2019AppendixFiled Joint Appendix Volume 7. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02894




01/18/2019AppendixFiled Joint Appendix Volume 8. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02895




01/18/2019AppendixFiled Joint Appendix Volume 9. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02896




01/18/2019AppendixFiled Joint Appendix Volume 10. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02897




01/18/2019AppendixFiled Joint Appendix Volume 11. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02898




01/18/2019AppendixFiled Joint Appendix Volume 12. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02899




01/18/2019AppendixFiled Joint Appendix Volume 13. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02900




01/18/2019AppendixFiled Joint Appendix Volume 14. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02901




01/18/2019AppendixFiled Joint Appendix Volume 15. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02902




01/18/2019AppendixFiled Joint Appendix Volume 16. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02903




01/18/2019AppendixFiled Joint Appendix Volume 17. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02904




01/18/2019AppendixFiled Joint Appendix Volume 18. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-02905




02/13/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering/Opening Brief due:  March 5, 2019.  Nos. 75022/75319/75321/76395/76396/76397.  (SC)19-06862




03/05/2019BriefFiled Respondent's Answering Brief on Appeal and Opening Brief on Cross-Appeal.  Nos. 75022/75319/75321/76395/76396/76397.  (SC)19-09828




03/05/2019Notice/IncomingFiled Errata to Joint Appendix Volume 1 of 18. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-09936




04/04/2019BriefFiled Appellant/Cross-Respondent's Reply Brief on Appeal and Answering Brief on Cross-Appeal. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-14797




04/18/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent/Cross-Appellant's Reply Brief on the Cross-Appeal due: May 2, 2019. Nos. 75022/75319/75321/76395/76396/76397. (SC).19-17044




05/02/2019BriefFiled Respondent/Cross-Appellant's Reply Brief on Cross-Appeal (REJECTED PER NOTICE ISSUED ON 05/02/19). Nos. 75022/75319/75321/76395/76396/76397. (SC)


05/02/2019AppendixFiled Respondent/Cross-Appellant's Appendix Volume 1 & 2 (REJECTED PER NOTICE ISSUED ON 05/02/19). Nos. 75022/75319/75321/76395/76396/76397. (SC)


05/02/2019Notice/OutgoingIssued Notice of Deficient Brief. Corrected Reply Brief on Cross Appeal and Appendix due: 5 days. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-19433




05/03/2019BriefFiled Respondent/Cross-Appellant's Reply Brief on Cross-Appeal. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-19523




05/03/2019AppendixFiled Respondent/Cross-Appellant's Appendix Volume 1. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-19524




05/03/2019AppendixFiled Respondent/Cross-Appellant's Appendix Volume 2. Nos. 75022/75319/75321/76395/76396/76397. (SC)19-19528




05/03/2019Case Status UpdateBriefing Completed/To Screening. Nos. 755022/75319/75321/76395/76396/79697. (SC)


10/18/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 30 minutes on November 13, 2019 at 1:30 pm. (SC).19-43309




10/23/2019Notice/IncomingFiled Notice of Appearance at Oral Argument (Nicholas M. Wieczorek will appear for Appellant/Cross-Respondent MDB Trucking, LLC). Nos. 755022/75319/75321/76395/76396/79697. (SC)19-43899




10/29/2019Notice/IncomingFiled Notice of Appearance at Oral Argument for Respondent.  Josh Cole Aicklen, Jeffrey D. Olster, David B. Avakian and Paige S. Shreve of the law firm of Lewis Brisbois Bisgaard & Smith LLP enter their appearances as attorneys for respondent/cross-appellant Versa Products Company, Inc.  (SC)19-44427




10/30/2019Notice/OutgoingIssued Oral Argument Reminder Notice. Nos. 755022/75319/75321/76395/76396/79697. (SC)19-44565




11/13/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. (SC) KP/RP/EC


11/05/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Pickering/Parraguirre/Cadish. Author: Pickering, C.J. Majority: Pickering/Parraguirre/Cadish. 136 Nev. Adv. Opn. No. 72. NNP19-KP/RP/EC. Nos. 75022/75319/75321/76395/76396/76397. (SC).20-40274




11/30/2020RemittiturIssued Remittitur. (SC)20-43184




11/30/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


12/18/2020RemittiturFiled Remittitur. Received by District Court Clerk on December 2, 2020. Nos. 75022/75319/75321/76395/76396/76397. (SC)20-43184





Combined Case View